                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:15-CR-114-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                   v.                        )               ORDER
                                             )
TASHAWN QWANTREAL TIIORNE,                   )
                                             )
                          Defendant.         )


       On June 30, 2020, Tasbawn. Qwantreal Thome (''Thome" or "defendant") moved for a

sentence reduction under 18 U.S.C. § 3582(c)(2), U.S.S.G.- § lBl.10, and Amendment 782. See

[D.E. 105]. On July 15, 2020, the Federal Public Defender moved to withdraw as counsel [D.E.

109]. On July 20, 2020, the court granted the motion to withdraw [D.E. 110]. As explained below,

the court denies Thome's motion.

       On August 3, 2015, pursuant to a written plea agreement, Thome pleaded guilty to conspiracy

to distribute and possess with the intent to distribute 28 grams or more of cocaine base (crack) in

violationof21 U.S.C. §§ 846, 841(a)(l), and 841(b)(l)(B) [D.E. 26, 27, 64]. On March 22, 2016,

the court held Thome's sentencing hearing and calculated Thome's advisory guideline range to be

188 to 235 months's imprisonment. See [D.E. 49, 51, 52]; Sentencing Tr. [D.E. 65] 5. After

considering all relevant factors under section 3553(a) and granting the government's down.ward

departure motion, the court sentenced Thome to 156 months' imprisonment. See Sentencing Tr. at

18-25. Thome appealed. On August 4, 2016, the United States Court of Appeals for the Fourth

Circuit granted Thome's motion to voluntarily dismiss his appeal and dismissed Thome's appeal

[D.E. 68].



             Case 5:15-cr-00114-D Document 111 Filed 08/19/20 Page 1 of 3
        Thorne received the benefit ofAmendment 782 at sentencing. See PSR [D.E. 42] fl 48-58.

Thus, the court denies Thome's motion for a sentence reduction under 18 U.S.C. § 3582(c)(2),

U.S.S.G. § lBl.10, and Amendment 782.

       Alternatively, even ifeligible for relief: the court declines to reduce Thome' s sentence. The

court has completely reviewed the entire record, Thome' s arguments, the advisory guideline range,

and all relevant factors under 18 U.S.C. § 3553(a). See Chavez-Mesa v. United States, 138 S. Ct.

1959, 1966-68 (2018). As for Thome's offense conduct, Thome engaged in serious criminal

behavior and was responsible for 90.81 grams of cocaine base (crack). See PSR at ,r 6. Moreover,

Thome is a violent recidivist and has convictions for larceny, breaking or entering, larceny from the

person (two counts), selling cocaine, possession with intent to sell and deliver cocaine, possession

of drug paraphernalia, possession of cocaine, assault with a deadly weapon inflicting serious injury

(two counts), and conspiracy to comm.it assault with a deadly weapon. See id. at fl 12-23. Thome

also has performed poorly on supervision and has little work history. See id. at fl 13-14, 20, 22,

39--44. In light of Thorne' s serious crimjna] conduct, violent crimjna] record, poor performance on

supervision, the need to promote respect for the law, and the need to incapacitate Thome, the court

declines to reduce Thome's sentence. See,~ Chavez-Mesa, 138 S. Ct. at 1966-68; 18 U.S.C. §

3553(a).

       In reaching this decision, the court has considered the entire record, Thome' s arguments, and

the section 3553(a) factors. However, even ifthe court miscalculated the advisory guideline range,

it still would not reduce Thome's sentence in light of the entire record and the section 3553(a)

factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86 (4th Cir.

2014); United States v. Hargrove, 701 F.3d 156, 161--65 (4th Cir. 2012).

       In sum, the court DENIES Thome's motion for reduction of sentence [D.E. 105].

                                                 2

           Case 5:15-cr-00114-D Document 111 Filed 08/19/20 Page 2 of 3
SO ORDERED. This.!!_ day of August 2020.



                                      1iras~.RD~~R ill
                                      United States District Judge




                                  3

  Case 5:15-cr-00114-D Document 111 Filed 08/19/20 Page 3 of 3
